Title: Abigail Adams to John Adams, 5 August 1777
From: Adams, Abigail
To: Adams, John


     
      August 5. 1777
     
     If allarming half a dozen places at the same time is an act of Generalship How may boast of his late conduct. We have never since the Evacuation of Boston been under apprehensions of an invasion from them eaquel to what we sufferd last week. All Boston was in confusion, packing up and carting out of Town, Household furniture, military stores, goods &c. Not less than a thousand Teams were imployd a fryday and saturday—and to their shame be it told, not a small trunk would they carry under 8 dollors and many of them I am told askd a hundred dollors a load, for carting a Hogshead of Molasses 8 miles 30 dollors.—O! Humane Nature, or rather O! inhumane nature what art thou? The report of the Fleets being seen off of Cape Ann a fryday Night, gave me the allarm, and tho pretty weak, I set about packing up my things and a saturday removed a load.
     When I looked around me and beheld the bounties of Heaven so liberally bestowed in fine Feilds of corn, grass, flax and english grain, and thought it might soon become a prey to these merciless ravagers, our habitations laid waste, and if our flight preserved our lives, we must return to barren Feilds, empty barns and desolated habitations if any we found, perhaps no where to lay our Heads, my Heart was too full to bear the weight of affliction which I thought just ready to overtake us, and my body too weak almost to bear the shock unsupported by my better Half.
     But thanks be to Heaven we are at present releaved from our Fears, respecting ourselves. I now feel anxious for your safety but hope prudence will direct to a proper care and attention to yourselves.
     May this second attempt of Hows prove his utter ruin. May destruction overtake him as a whirlwind.
     We have a report of an engagement at the Northward in which our troops behaved well, drove the Enemy into their lines, killd and took 300 & 50 prisoners. The account came in last Night. I have not perticuliars.—We are under apprehensions that the Hancock is taken.
     Your obligeing Letters of the 8th, 10th and 13th came to hand last week. I hope before this time you are releaved from the anxiety you express for your Bosom Friend. I feel my sufferings amply rewarded in the tenderness you express for me, but in one of your Letters you have drawn a picture which drew a flood of tears from my Eyes, and rung my Heart with anguish inexpressible. I pray Heaven I may not live to realize it.
     Tis almost 14 years since we were united, but not more than half that time have we had the happiness of living together.
     The unfealing world may consider it in what light they please, I consider it as a sacrifice to my Country and one of my greatest misfortunes for my husband to be seperated from my children at a time of life when the joint instructions and admonition of parents sink deeper than in maturer years.
     The Hopes of the smiles and approbation of my Friend sweetens all my toil and Labours—
     
      Ye pow’rs whom Men, and birds obey,
      Great rulers of your creatures, say
      Why mourning comes, by bliss convey’d
      
      And ev’n the Sweets of Love allay’d?
      Where grows enjoyment, tall and fair,
      Around it twines entangling care
      While fear for what our Souls possess
      Enervates ev’ry powe’r to Bless.
      Yet Friendship forms the Bliss above
      And life! what art thou without love?
     
    